Citation Nr: 1403561	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965 and from September 1973 to July 1993.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for the cause of the Veteran's death.  

The Board remanded the appeal in October 2010, December 2012, and August 2013.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Prior remands of the appellant's claim have focused on, inter alia, obtaining decisions and underlying medical records associated with the Veteran's claim(s) for benefits from the Social Security Administration (SSA).  A September 2013 SSA response reported that medical records had been destroyed.  There was no indication in the SSA response as to whether any decision on the Veteran's SSA disability claim was available.  

VA has a duty to continue efforts to obtain records from a Federal agency until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2013).  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any SSA decisions with regard to the Veteran's application(s) for SSA disability benefits.  Efforts to obtain SSA decisions must continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.  

If any requested records cannot be obtained, advise the appellant and tell her of the efforts made to obtain the records and any additional actions that will be taken with regard to her claim.

2.  If the claim on appeal remains denied, issue a supplemental statement of the case; then return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


